Dryden, Judge,
delivered the opinion of the court.
This was an action for the breach of a covenant contained in a bill of sale of a part interest in a steamboat sold by the defendant to the plaintiffs. It appears from the petition that the defendant was part owner and master of the steamer W. H. Russell, his interest in which being one-fourth, he sold to the plaintiffs for five thousand dollars. It is averred in the petition by way of setting out the covenant, the breach of which is complained of, that “ the defendant covenanted, and agreed to and with the plaintiffs for the consideration aforesaid, and as a further consideration and inducement to said sale by defendant and purchase by plaintiff, as soon as said steamboat should reach the port of St. Louis, in the State aforesaid, to wit, after the date of said sale, to put the plaintiff Isaac H. McKee in full possession of said boat, and in command or charge of her, to run her and act as her captain; the said McKee being an experienced boatman, having long followed the calling of master or captain, and pilot, of various vessels navigating the waters of said State.”
After some other matters, not necessai’y to be stated here, the petition proceeds to assign a breach of the covenant thus: “ But plaintiffs state and aver that said defendant did not comply with nor perform the covenants on his part made with the plaintiffs, in this, to wit — that said defendant did not, as he covenanted to do, put the plaintiff in full possession of said boat, and in command or charge of her to run her and act as her captain, and committed a breach of said covenant; for plaintiffs say and state the fact to be, that the plaintiff McKee, on the 1st day of May, 1860, at the port of St. Louis, took possession of said boat as her master or captain, and navigated the waters of this State with said boat from the time aforesaid until the 23d day of February, 1861, when he, in violation of the covenant aforesaid, was deprived of the command of said steamboat, and one Robert P. Burton was made, against the will of plaintiffs, master and captain of said boat, and as such master and captain is and has been navigating the waters of this State with said boat.”
*127The defendant demurred to the petition and the demurrer was sustained by the Circuit Court, and this is assigned for error.
The question which arises in the case is as to the effect and scope of the covenant relating to the command of the boat. The plaintiffs insist that the covenant bound the defendant not merely to put McKee in possession and command, but to maintain him in such command as long as the boat should continue to float.
There is nothing in the petition (and on demurrer we can resort nowhere else for the facts) to support the position contended for by the plaintiffs. The agreement, as seen in the light of the petition, required of the defendant nothing more than to invest the plaintiff McKee with the possession and command of the boat. This the petition shows was complied with, and in showing it demonstrates that the plaintiffs have no cause of action. Let the judgment of the Circuit Court be affirmed;
the other judges concurring.